Case 20-10233-EPK Doc 30 Filed 04/20/20 Page1of3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

In re: Ducarmel Simon Case No.: 20-10233-EPK
SS#: -4104 Chapter 13
Debtor(s).
{

 

MOTION TO AVOID LIEN IMPAIRING DEBTOR’S EXEMPTIONS
Re: CITIFINANCIAL, INC. D/B/A CITIFINANCIAL SERVICES, INC.

COMES NOW, the Debtor, Ducarmel Simon, by and through the undersigned attorneys, and files this
Motion to Avoid Lien Impairing Debtor’s Exemptions pursuant to 11 USC. §522(f)(1)(A) and states:

1, Citifinancial, Inc. D/B/A Citifinancial Services, Inc. has a lien on property of the Debtor, to-wit: Single-
family home located at 1443 SE Airoso Blvd., Port Saint Lucie, FL 34983; Legal description: Lot 11, Block 309,
PORT ST. LUCIE SECTION TWO, according to the Plat thereof as recorded in Plat Book 12, Pages 12A through
12D, Public Records of Saint Lucie County, Florida; Property ID No.: 3420-505-0543 -000/7, which lien was created

by the documents attached hereto as Exhibit A.

2. Said lien impairs an exemption to which the Debtor would have been entitled under Fla. Const. Art.X,
§4(a)(1), (1968); Fla. Stat. §222.01 & 222.02.

3. Said lien is a judicial lien.

WHEREFORE, Debtor requests that this Motion be GRANTEDs the subject lien be avoided; the claim
be classified as an unsecured claim and demands such other and further relief as the Court may deem just and

proper.
Case 20-10233-EPK Doc 30 Filed 04/20/20 Page 2of3

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and am in compliance with the additional qualifications to practice in this Court set forth in Local

Rule 2090-1(A).

IT HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via electronic filing
to Robin R. Weiner, Trustee, P.O. Box 559007, Fort Lauderdale, FL 33355-9007; A.U.S.T., 51 SW First Avenue,
Room 1204, Miami, FL 33130, and to: Citifinancial, Inc. D/B/A Citifinancial Services, Inc., 4953 South US
Highway 1, Fort Pierce, FL 34982; Citifinancial, Inc. D/B/A Citifinancial Services, Inc., c/o Daniel C. Consuegra,
9204 King Palm Drive, Tampa, FL 33619; Citifinancial Services, Inc. C/o James Schneider (President): 300 St. Paul
Place, Baltimore, MD 21202; CT Corporation as Registered Agent for Citifinancial Services, Inc.: 1200 S. Pine
Island Road, Plantation, FL 33324; Citifinancial Services, Inc.: PO Box 30509, Tampa, FL 33631; via Ist Class

U.S. Mail this 20" day of April, 2020.

/s/ Colin V. Lioyd

Law Firm of Hoskins, Turco, Lloyd & Lloyd
By: Colin V. Lloyd, Esquire

Florida Bar No.:0165182

302 South Second Street

Fort Pierce, FL 34950

(772) 464-4600

(772) 465-4747 fax
EDWIN M. FRY, Jr., CLERK OF THE CIRCUIT COURT - SAINT LUCIE COUNTY

FILE # 3028325 D8-BOPK327 EP AGH Ot! BGeckifed OYAAIPIO7 aPagels att 3

 

?

RT
EDWIN M. FRY, Jr, CLERK OF THE CIRCUIT GOU
SAINT LUCIE COUNTY ORIGINAL
FILE # 2908682 01/23/7007 at 09:19 AM
. OR BOOK 2746 PAGE 1134 - 1135 Dos Type: FJDG

IN THE COUNTY COURT OF THE NINETEENTH JUDICIAL CIRCUIT OF THES

 

STATE OF FLORIDA, IN AND FOR ST. LUCIE COUNTY =
CIVIL DIVISION =
wo
CITIFINANCIAL, INC. D/B/A CITIFINANCIAL
SERVICES, INC., =
Plaintiff 2
VS. mn
CASE NO.
562006SC002553A XXXHC
DUCARMEL SIMON
Defendant(s).

 

FINAL JUDGMENT

THIS ACTION was heard after entry of default against defendant(s) and

IT IS ADJUDGED that plaintiff, CITIFINANCIAL, INC. D/B/A
CITIFINANCIAL SERVICES, INC., 4953 SOUTH US HIGHWAY 1, FORT PIERCE, FL
34982, hereby recovers of and from defendant(s), DUCARMEL SIMON, 705 S. 24TH
STREET, FORT PIERCE, FL 34950, the principal sum of $3,740.86; court costs of $292.00;
attorney's fees of $225.00 and interest in the amount of $347.61 for a grand total of
$4,605.47 which shall bear interest at the rate of 9 percent per year in accordance with

Florida Statute 55.03, for all of which let execution issue.
The lost note is hereby reestablished. Plaintiff is the owner of the note and holds

’

Exit ‘a
